Citation Nr: 0831375	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral foot 
disability, claimed as bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which declined to reopen a 
claim for service connection for a bilateral foot disability, 
claimed as bilateral pes planus.   

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral foot disability, claimed as bilateral pes planus, 
is addressed below in the decision in which the claim is 
reopened.  The reopened claim as to the issue of entitlement 
to service connection for a bilateral foot disability, 
claimed as bilateral pes planus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
bilateral foot disability, claimed as bilateral pes planus; 
and the appellant did not perfect an appeal as to that 
decision.

2.  Additional evidence received since the January 1993 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a bilateral foot disability, claimed as bilateral pes 
planus, and raises a reasonable possibility of substantiating 
the claim.  





CONCLUSIONS OF LAW

1.  The RO's January 1993 rating decision that denied the 
claim of entitlement to service connection for a bilateral 
foot disability, claimed as bilateral pes planus, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The evidence received since the RO's January 1993 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for a bilateral foot disability, claimed as bilateral pes 
planus, have been met. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA requires, in the context of a claim to reopen a 
previously denied claim based on new and material evidence, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

In view of the Board's favorable decision in this appeal, to 
reopen the claim for service connection for the claimed 
bilateral pes planus, further assistance is unnecessary to 
aid the veteran in substantiating this aspect of that 
underlying claim.  On remand, the RO is responsible for 
ensuring that appropriate notice and assistance is provided 
with respect to the underlying claim of entitlement to 
service connection for a bilateral foot disability, claimed 
as bilateral pes planus.

II.  Analysis

The appellant seeks to reopen a claim of entitlement to 
service connection for a bilateral foot disability, claimed 
as bilateral pes planus.  In a statement submitted in April 
2006, the veteran initiated the current claim on appeal.  
Subsequently in an August 2006 rating decision, the RO 
declined to reopen the claim on the grounds that new and 
material evidence had not been submitted to reopen.   

Prior to the current claim on appeal, claims for service 
connection for bilateral pes planus were previously denied in 
RO and Board decisions.  In a July 1981 rating decision, the 
RO denied service connection for bilateral flatfeet.  The 
veteran perfected an appeal to the Board, which in an April 
1983 decision, denied the veteran's appeal.  The Board 
decision affirmed the July 1981 rating decision, which is 
thereby subsumed by the appellate determination of the Board.  
38 C.F.R. 
§ 20.1104 (2007).  The Board decision is final.  38 C.F.R. § 
20.1100 (2007).  

Subsequently the veteran attempted twice to reopen the claim 
for service connection for bilateral pes planus.  In rating 
decisions dated in November 1992 and in January 1993, the RO 
denied entitlement to service connection for the claimed 
disability.  A claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement with the decision; and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c).  The veteran did not 
file a notice of disagreement within one year of either of 
the two rating decisions.  

Therefore those two rating decisions became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Such rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  
 
Because each of the three decisions are final, before 
addressing the current claim on its merits, the Board must 
first determine whether new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, as 
is the case here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received subsequent to the prior final decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's January 1993 rating decision.  In 
that decision the RO declined to reopen the veteran's 
underlying claim for service connection, on the basis that 
the evidence of record at that time had established the 
preexistence (before service) of bilateral flat feet, but had 
not established that the condition was aggravated by service. 

In that April 1983 decision, the Board found that the 
veteran's preexisting bilateral pes planus did not undergo an 
increase in the underlying pathology of the bilateral pes 
planus during service.  The decision in part indicates that 
the pes planus existed before service; that service medical 
records did not show any foot trauma in service; and that 
current VA examination did not show an increase in the basic 
pathology while on active duty, except that he may have 
experienced symptomatic exacerbations during service.  The 
subsequent RO denials referred back to the rationale 
identified in April 1983.  The last final denial was in 
January 1993.

Notably, of the evidence available in January 1993, the only 
medical evidence addressing the veteran's bilateral feet 
condition prior to service-showing the condition of the 
veteran's pes planus prior to service-is contained in an 
October 1982 statement from Allen E. Chandler, M.D.  In that 
statement, he noted that he had treated the veteran from 1966 
until 1979, and that during that time just prior to service, 
the veteran had a congenital asymptomatic pes planus during 
treatment before service.  That is, the pes planus was 
asymptomatic prior to service.

If, as determined in the April 1983 Board decision, the 
evidence showed that the condition did not undergo an 
increase during service, that evidence necessarily implies 
that the pes planus remained asymptomatic during service; and 
that there was no symptomatic bilateral pes planus following 
service.  Or it means that the condition may have increased 
in disability solely due to its natural progress or it 
experienced only periodic symptomatic exacerbations during 
service.  

Thus, presumably, the evidence missing and necessary to 
reopen the claim, would be any new evidence addressing the 
condition of the bilateral pes planus, both during and after 
service, which addresses whether there was an increase 
(permanent) in the underlying preexisting pathology during 
service.  Thus, evidence that the asymptomatic pes planus 
became symptomatic in service would be important to look at 
in order to determine if this constituted a worsening 
associated with aggravation of the preexisting pes planus.  
Thus, any such material evidence which has not previously 
been submitted would meet criteria for reopening the 
veteran's claim.  Also important, and material, would be new 
evidence addressing any injury in service.

The evidence added to the claims file since the last final 
decision on the matter, that is since the January 1993 rating 
decision, consists only of statements by the veteran and the 
transcript of a June 2008 Travel Board hearing before the 
undersigned.  The Board finds that this evidence provided by 
the veteran is entirely credible; and his testimony as to the 
increase in disability of his bilateral pes planus in service 
is within the competence of the veteran to attest.  Notably, 
the veteran's description of the symptoms of his bilateral 
pes planus disorder are deemed competent evidence of the 
reported symptoms he can perceive with his senses.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's detailed description of the extended hikes in 
basic training, and resulting increase in painful symptoms, 
is entirely consistent with contemporaneous treatment records 
in service showing that within about three months after 
entering service, his bilateral foot condition became 
significantly symptomatic requiring treatment.  He was 
ultimately discharged from service due to this change in the 
condition of his pes planus.

While the veteran had testified prior to the last final 
decision on treatment in service, the recent testimony was 
not cumulative or redundant of the evidence of record at the 
time of the last final denial.  Further, the veteran's 
testimony provides information with respect to etiology that 
was not available before, and which provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's pes planus.  See Hodge, supra. 

This new evidence relates to an unestablished fact necessary 
to substantiate the claim-etiology-since previously, the 
final decisions were based in part on a determination that 
there was no specific foot trauma or increase (permanent) in 
basic pathology shown.  The evidence also raises a reasonable 
possibility of substantiating the claim, as it does support 
the veteran's claim.

Thus, the evidence received since the RO's January 1993 
rating decision is both new and material.  38 C.F.R. § 3.156.  
Thus, because the evidence submitted since the January 1993 
decision is new and material, the claim for service 
connection for a bilateral foot disability, claimed as 
bilateral pes planus, is reopened.




ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a bilateral 
foot disability, claimed as bilateral pes planus; the appeal 
is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral pes planus, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.

The veteran essentially claims that during basic training at 
Parris Island, his preexisting bilateral pes planus was 
permanently worsened by daily running that totaled ten miles 
a day.  Service medical records of treatment  show 
significant symptomatology involving the feet in service 
beginning within three months of the beginning of the 
veteran's active duty.  The veteran was discharged from 
service due to his bilateral foot symptomatology, which 
included pes planus syndrome with secondary plantar 
fasciitis, bilateral.  Service medical records also include a 
diagnosis of plantar fascial strain, bilateral, reflecting 
that a muscle strain (injury) occurred in service.

The only VA examination conducted on this matter was in April 
1981, about two months after the veteran was discharged from 
service.  The examination report contains X-ray examination 
findings including that findings of some loss of the normal 
longitudinal arch, consistent with pes planus deformity; and 
of minimal arthritic changes present in the dorsal aspect of 
the talonavicular joint.  After examination, the examiner 
concluded with a diagnosis of pes planus, bilateral, marked 
degree: symptomatic; and tendomuscular strain, both feet.  
The report of that examination does not address the etiology 
of the diagnosed disability, or whether any preexisting 
bilateral pes planus was aggravated during service.

The only other medical records contained in the claims file 
are two statements dated in 1982 and 1992.  There are no 
opinions on the matter of the precise etiology of the 
veteran's reported bilateral foot disability claimed as 
bilateral pes planus; and on review of the existing medical 
records, dated most recently in October 1992, the Board does 
not find a clear answer as to the following material 
elements: The nature of any current bilateral foot disorder 
(to include arthritis), claimed as pes planus; whether any 
current bilateral foot disorder is the result of disease or 
injury in service to include an injury associated with basic 
training due to extensive running; or in the case of a 
preexisting disorder and/or congenital or developmental 
defect, whether such was permanently worsened during service 
beyond natural progression of the underlying disease.

One physician's statement on file shows that the physician 
diagnosed the veteran's preexisting bilateral pes planus as 
congenital.  Notably, congenital or developmental defects are 
not usually diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).   Nevertheless, service 
connection may be granted for a congenital disorder on the 
basis of in-service aggravation.  See VAOPGCPREC 82-90 (July 
18, 1990) .

The AMC should arrange for a contemporaneous and thorough VA 
examination and medical opinion to be conducted to assist in 
clarifying the nature and etiology of any claimed bilateral 
foot disability. Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review. Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).
	
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request any 
relevant outstanding private treatment 
records; and obtain any relevant VA 
medical records dated since the April 1981 
VA examination.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
medical doctor to determine the nature and 
etiology of any bilateral foot impairment 
disorder.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

The examiner should provide opinions as to 
both of the following:

(a) Whether it is at least as likely as 
not (that is, a probability of 50 
percent or better) that any diagnosed 
current foot disability, including but 
not limited to arthritis and/or the 
claimed pes planus, is the result of 
disease or injury in service to include 
an injury associated with training in 
basic training, including running ten 
miles a day? 

(b) if the veteran has any foot 
condition which the examiner finds 
preexisted service, or which 
constitutes a congenital or 
developmental defect, then, is it at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that such preexisting condition and/or 
defect(s) permanently worsened during 
service beyond the natural progression 
of the underlying disease?

3.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond. Thereafter, 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


